 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    JAMES THEODORE SHARKEY,                               Case No. 2:20-cv-00344-GMN-BNW
12                        Petitioner,                       ORDER
13            v.
14    CHARLES DANIELS, et al.,
15                        Respondents.
16

17           This is a habeas corpus action under 28 U.S.C. § 2254. Petitioner, James Theodore

18   Sharkey, has filed an application to proceed in forma pauperis (ECF No. 1), a petition for a writ

19   of habeas corpus, and a motion for appointment of counsel. Sharkey challenges the same state-

20   court judgment of conviction in an already open habeas corpus action, Sharkey v. Williams, Case

21   No. 2:20-cv-00253-KJD-DJA. The current action is redundant, and the court dismisses it in favor

22   of the earlier commenced action.

23           Reasonable jurists would not find the court's decision to be debatable or wrong, and the

24   court will not issue a certificate of appealability.

25           IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

26   No. 1) is DENIED as moot.

27

28
                                                            1
 1           IT FURTHER IS ORDERED that the clerk of the court file the petition for a writ of

 2   habeas corpus, the exhibits to the petition, and the motion for appointment of counsel, currently in

 3   the docket at ECF No. 1-1, 1-2, and 1-3, respectively.

 4           IT FURTHER IS ORDERED that the motion for appointment of counsel is DENIED as

 5   moot.

 6           IT FURTHER IS ORDERED that this action is DISMISSED without prejudice because it

 7   duplicates Sharkey v. Williams, Case No. 2:20-cv-00253-KJD-DJA. The clerk of the court shall

 8   enter judgment accordingly and close this action.

 9           IT FURTHER IS ORDERED that a certificate of appealability will not issue.

10           IT FURTHER IS ORDERED that that the clerk shall add Aaron Ford, Attorney General

11   for the State of Nevada, as counsel for respondents.

12           IT FURTHER IS ORDERED that the clerk shall electronically serve upon respondents a

13   copy of this order and the petition. No response is necessary.

14           DATED: February 20, 2020
15                                                                ______________________________
                                                                  GLORIA M. NAVARRO
16                                                                United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
